UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1321


PATRICIA MITCHELL MARZETT,

                    Plaintiff - Appellant,

             v.

CHARLESTON COUNTY SCHOOL                      DISTRICT;   JAMES    WINBUSH,
individually and in his official capacity,

                    Defendants - Appellees,

             and

MELVIN MIDDLETON, individually and in his official capacity,

                    Defendant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard M. Gergel, District Judge. (2:14-cv-03932-RMG)


Submitted: August 28, 2017                                Decided: September 8, 2017


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Patricia Mitchell Marzett, Appellant Pro Se. Elizabeth J. Palmer, ROSEN, ROSEN &
HAGOOD, LLC, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Patricia Mitchell Marzett appeals the district court’s order accepting the

recommendation of the magistrate judge and granting the Defendants’ motion for

summary judgment in her employment discrimination action. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Marzett v. Charleston Cty. Sch. Dist., No. 2:14-cv-03932-RMG (D.S.C.

Feb. 14, 2017). * We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                               AFFIRMED




       *
          To the extent Marzett argues that the Defendants denied her due process by
declining her request for a hearing, because this claim was not raised in her complaint, it
is not properly before us. See Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599,
617 (4th Cir. 2009) (“[A] plaintiff may not raise new claims after discovery has begun
without amending [her] complaint.”). In addition, we reject Marzett’s claim that the
district court erred in not granting her additional discovery, because she failed to explain
how the requested discovery would create a genuine issue of material fact and how she
was prevented from obtaining it during the discovery window set by the magistrate judge.
See Pisano v. Strach, 743 F.3d 927, 931 (4th Cir. 2014).


                                             3